Order, Family Court, Bronx County (Alma Cordova, J.), entered on or about August 3, 2005, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he had committed acts, which, if committed by an adult, would constitute the crimes of assault in the second degree (two counts), assault in the third degree (two counts), criminal possession of a weapon in the fourth degree and menacing in the second degree (two counts), and placed him with the Office of Children and Family Services for a period of up to 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility. The evidence disproved appellant’s justification defense beyond a reasonable doubt.
The court properly exercised its discretion (see People v Corby, 6 NY3d 231, 234-235 [2005]) in reasonably limiting the scope of appellant’s cross-examination of a witness as to matters having little or no relevance to the witness’s credibility or any other issue in the case. Concur—Mazzarelli, J.E, Andrias, Sullivan, McGuire and Malone, JJ.